Name: Commission Regulation (EC) No 740/94 of 30 March 1994 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  international trade
 Date Published: nan

 31 . 3 . 94 Official Journal of the European Communities No L 87/65 COMMISSION REGULATION (EC) No 740/94 of 30 March 1994 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1442/93 is hereby amended as follows : 1 . By derogation from Article 4 (2) and (5), Article 5 ( 1 ) and (3) and the second subparagraph of Article 6, the dates of '1 April, 1 May, 1 July, 15 July and 1 August' are replaced for 1994 by ' 15 June, 15 July, 1 September, 1 5 September and 1 October' respectively. 2. To the second subparagraph of Article 20, the follo ­ wing sentence is added : 'However, proof of acceptance of the import declara ­ tion for the quantity concerned must be provided within 30 days following the date of expiry of the vali ­ dity of the import licence, except in cases of force majeure.' 3 . In Annex I, the indication of the competent body for France is replaced by the following :  'France : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas all the deadlines laid down for 1994 for the determination of the operators ' reference quantities with a view to the administration of the tariff quota in 1995 should be postponed in order to guarantee appropriate controls and verifications under the best possible condi ­ tions ; Whereas, in order to obtain knowledge of the use of licences more rapidly and to guarantee better monitoring of actual imports of bananas under the tariff quota arran ­ gements, the time limit within which operators are obliged to return limit licences to the issuing body after the expiry of their date of validity should be reduced from 45 to 30 days ; Whereas this Regulation includes the postponement of the deadlines ; whereas, therefore, provision should be made for it to be applied as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, Office de dÃ ©veloppement de 1 Ã ©conomie agricole dans les dÃ ©partements d'outre-mer (ODEADOM) 28-32, boulevard de Grenelle F-75015 Paris .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission ( «) OJ No L 47, 25 . 2. 1993, p . 1 . 0 OJ No L 320, 22. 12 . 1993, p. 15.